Title: Thomas Jefferson to Isaac A. Coles, 10 June 1811
From: Jefferson, Thomas
To: Coles, Isaac A.


          
            
              Dear Sir
              Monticello June 9. 10. 11.
            
             Mr Rives gives me reason to hope you meditate a visit to us in a few days, and he thought it might have happened yesterday.  as I shall set out for Bedford about the last of the week, and am unwilling to lose the pleasure of your visit, I mention my meditated journey, in the hope it will bring you the sooner.  I am the more interested in it as you were so kind as to say you would come over in the inoculating season and give us a lesson in that art.   I wish to have some May dukes & Carnations inoculated, as mine are on the decline, and your example and instruction may enable my grandson to perform that operation hereafter. ever affectionately yours
            
              Th:
              Jefferson
          
          
            P.S. we were told by some one that mrs Coles would be so kind as to spare us some bulbs of the Mourning bride. altho the season is not naturally that of removing roots, yet they are so hardy a plant, that I have supposed it possible they might bear it. mrs Coles is a better judge; and if she thinks the removal would now be safe I would ask a few: but if not safe, I would rather wait a more favorable season.
          
        